     Case 1:20-cv-03182-SAB             ECF No. 37   filed 06/09/21   PageID.1661 Page 1 of 42




1     Richard M. Stephens
      STEPHENS & KLINGE LLP
2
      10900 NE 4th Street, Suite 2300
3     Bellevue, WA 98004
      425-453-6206
4

5

6

7

8

9
                               UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF WASHINGTON

11
      ENRIQUE JEVONS, as managing                           No. 1:20-CV-03182-SAB
12    member of Jevons Properties LLC,
      FREYA K. BURSTALLER as trustee of                     Plaintiffs’ Opposition to Defendants’
13
      the Freya K. Burgstaller Revocable Trust,             Motion for Summary Judgment and
14    JAY GLENN and KENDRA GLENN,                           Reply in Support of Plaintiffs’ Motion
                                                            for Summary Judgment
15                               Plaintiffs,
16
        vs.                                                 Oral Argument Scheduled for July 1,
                                                            2021
17
      JAY INSLEE, in his official capacity as
18    Governor of the State of Washington and
      ROBERT FERGUSON, in his official
19    capacity of the Attorney General of the
      State of Washington,
20

21                               Defendants.

22

23

                                                                   STEPHENS & KLINGE LLP
                                                                 10900 NE 4th Street, Suite 2300
                                                                     Bellevue, WA 98004
                                                                        (425) 453-6206
      Plaintiffs’ Opp. to Ds’ Mot. For SJ and
      Reply in Support of Ps’ Mot. For SJ
     Case 1:20-cv-03182-SAB     ECF No. 37   filed 06/09/21   PageID.1662 Page 2 of 42




1                                      Table of Contents
2
                                                Page
3     Table of Contents………………………………………………………………….i

4     Table of Authorities………………………………………………………………iii

5     Introduction………………………………………………………………………..1
6
      Statement of Facts…………………………………………………………………1
7
      Argument…………………………………………………………………………..1
8
      I
9     The Court possesses subject matter jurisdiction…………………………………..1
10      A. Plaintiffs have standing………………………………………………...……1
11      B. Plaintiffs’ Claims are not Moot……………………………………………...4
12      C. Eleventh Amendment immunity does not preclude this action………….…..5
13      D. The Court can dismiss the Third Claim for Relief which asserts
           a state law claim………………………………………………………….….7
14

15    II
      The Proclamations Cause a Taking of Property Covered by the
16       Fifth Amendment to the United States Constitution…………………………..7
17         A. The Proclamations mandate a continued physical occupation
18
              of Plaintiffs’ properties………………………………………………….…7

19         B. The Proclamations take Plaintiffs’ property rights in their contracts…….12

20         C. The Proclamations take Plaintiffs’ interests in security deposits
              and give them to tenants without providing security to Plaintiffs………..14
21

22         D. Declaratory relief is available for the Fifth Amendment claim…………..15

23    IV

                                             i                    STEPHENS & KLINGE LLP
                                                                10900 NE 4th Street, Suite 2300
                                                                     Bellevue, WA 98004
                                                                       (425) 453-6206
     Case 1:20-cv-03182-SAB    ECF No. 37   filed 06/09/21   PageID.1663 Page 3 of 42




1     The Proclamations violate the Commerce Clause………………………………18
2        A. The Proclamations as a whole undermine the contractual bargain…….....18
3        B. The Proclamations impair reasonable expectations………………………25
4        C. The Proclamations hinder Plaintiffs’ ability to safeguard their rights…....27
5        D. The Proclamations do not advance their significant public purpose
            in an appropriate and reasonable manner…………………………………27
6
         E. The Court should not follow other federal court’s decisions
7
            that have upheld other eviction moratoria………………………………...28
8
      III
9     The Proclamations violate substantive due process……………………………...29
10
         A. Due process people from unduly oppressive governmental action……….30
11
         B. The Proclamations violate due process by being void for vagueness…….32
12
         C. Defendants do not respond to the unconstitutional conditions
13          argument…………………………………………………………………..33

14       D. Plaintiffs’ due process claims are not subsumed into other claims……….34
15
      IV
16    Plaintiffs are entitled to declaratory relief under Section 1983…………………34
17
      Conclusion……………………………………………………………………....35
18

19

20

21

22
                                TABLE OF AUTHORITIES
23

                                            ii                   STEPHENS & KLINGE LLP
                                                               10900 NE 4th Street, Suite 2300
                                                                    Bellevue, WA 98004
                                                                      (425) 453-6206
     Case 1:20-cv-03182-SAB              ECF No. 37          filed 06/09/21        PageID.1664 Page 4 of 42




1
                                                                                                                      Page(s)
2
      Cases
3
      Alabama Association of Realtors v. United States Department of Health and
4       Human Services, __ F.Supp.3d __, 2021 WL 1779282 (D. D.C. May 5, 2021) .... 4
      Already, LLC v. Nike, Inc.,
5
        568 US 85 (2013) .................................................................................................... 5
6     Arkansas Game and Fish Comm’n v. United States,
        568 U.S. 23 (2012) .......................................................................................... 10, 11
7     Armstrong v. United States,
        364 U.S. 40 (1960) ...................................................................................... 9, 13, 15
8     Auracle Homes, LLC v. Lamont,
9
        478 F. Supp. 3d 199 (D. Conn. 2020) ................................................................... 21
      Babbitt v. Youpee,
10      519 U.S. 234 (1997) .............................................................................................. 17
      Baptiste v. Kennealy,
11      490 F. Supp. 3d 353 (D. Mass. 2020) ............................................................. 16, 17
      Bronson v. Kinzie,
12
        42 U.S. 311 (1843) .......................................................................................... 21, 22
13    Brooks-Scanlon Corporation v. United States,
        265 U.S. 106 (1924) .............................................................................................. 13
14    Cienega Gardens v. United States,
        331 F.3d 1319 (Fed. Cir. 2003) ............................................................................. 13
15    Coalition to Defend Affirmative Action v. Brown,
16
        674 F.3d 1128 (9th Cir. 2012) ................................................................................. 6
      County of Butler v. Wolf, 2020 WL 2769105, *4 (W.D. Pa. May 28, 2020)……...16
17    Crown Point Dev., Inc. v. City of Sun Valley,
        506 F.3d 851 (9th Cir. 2007) ........................................................................... 30, 34
18    Cwynar v. City and County of San Francisco,
        90 Cal. App. 4th 637, 109 Cal.Rptr.2d 233 (Ct. App. 2001) .......................... 10, 11
19
      De Laval Steam Turbine Co. v. United States,
20      284 U.S. 61 (1931) ................................................................................................ 14
      Duke Power Co. v. Carolina Env’l Study Grp, Inc.,
21      438 U.S. 59 (1978) .......................................................................................... 16, 17
      El Papel, LLC v. Inslee,
22      2020 WL 8024348 (W.D. Wash. Dec. 2, 2020) .................................................... 23
23

                                                             iii                         STEPHENS & KLINGE LLP
                                                                                       10900 NE 4th Street, Suite 2300
                                                                                            Bellevue, WA 98004
                                                                                              (425) 453-6206
     Case 1:20-cv-03182-SAB              ECF No. 37          filed 06/09/21        PageID.1665 Page 5 of 42




1     Elmsford Apartment Associates, LLC v. Cuomo,
        469 F. Supp. 3d 148 (S.D. N.Y. 2020) ......................................................19, 20, 26
2
      Ex parte Young,
3       209 U.S. 123 (1908) ................................................................................................ 5
      Farmers’ & Merchants’ Bank of Monroe v. Fed. Rsrv. Bank of Richmond,
4       262 U.S. 649 (1923) .............................................................................................. 26
      FCC v. Fla. Power Corp,
5       480 U.S. 245 (1987) ............................................................................................ 7, 8
      Friends of the Earth, Inc. v. Laidlaw Environmental Services, Inc.,
6
        528 U.S. 167 (2000) ................................................................................................ 5
7     Gen. Motors Corp. v. Romein,
        503 U.S. 181 (1992) .............................................................................................. 26
8     Goldblatt v. Town of Hempstead,
        369 U.S. 590 (1962) .............................................................................................. 30
9
      HAPCO v. City of Philadelphia,
10      482 F. Supp. 3d 337...................................................................................16, 20, 21
      Haynes v. State of Wash.,
11      373 U.S. 503 (1963) .............................................................................................. 31
      Heath v. Alabama,
12      474 U.S. 82 (1985) ................................................................................................ 30
      Heights Apartments, LLC v. Walz,
13
        ___ F.Supp.3d ___ 2020 WL 7828818 (D. Minn. Dec. 31, 2020) ......................... 3
14    Hendler v. United States,
        952 F.2d 1364 (Fed. Cir. 1991) ....................................................................... 11, 12
15    Hill v. Blind Industries and Services of Maryland,
        179 F.3d 754 (9th Cir. 1999) ................................................................................... 7
16
      Hodel v. Irving,
17      481 U.S. 704 (1987) .............................................................................................. 17
      Home Bldg. & Loan Assoc. v. Blaisdell,
18      290 U.S. 398 (1934) .......................................................................................passim
      Kimball Laundry Co. v. United States,
19      338 U.S. 1 (1949) .................................................................................................. 12
      Koontz v. St. Johns River Water Mgmt. Dist.,
20
        570 U.S. 595 (2013) .............................................................................................. 31
21    Lingle v. Chevron U.S.A. Inc.,
        544 U.S. 528 (2005) ........................................................................................ 29, 30
22    Loretto v. Teleprompter Manhattan CATV Corp.,
        458 U.S. 419 (1982) ................................................................................7, 8, 10, 11
23

                                                             iv                          STEPHENS & KLINGE LLP
                                                                                       10900 NE 4th Street, Suite 2300
                                                                                            Bellevue, WA 98004
                                                                                              (425) 453-6206
     Case 1:20-cv-03182-SAB              ECF No. 37          filed 06/09/21        PageID.1666 Page 6 of 42




1     Lynch v. Household Finance Corp.,
        405 U.S. 538 (1972) .............................................................................................. 24
2
      Lynch v. United States,
3       292 U.S. 571 (1934) .............................................................................................. 13
      MacEwen v. Inslee,
4       No. C20-5423, 2020 WL 4261323 (W.D. Wash. July 24, 2020) ........................... 6
      Matzger v. Arcade Bldg. & Realty Co.,
5       80 Wash. 401 (1914) ............................................................................................. 14
      Norfolk & W. Ry. Co. v. Am. Train Dispatchers Ass'n,
6
        499 U.S. 117 (1991) .............................................................................................. 26
7     Pennhurst State Sch & Hosp. v. Halderman,
        465 U.S. 89 (1984) .................................................................................................. 7
8     Pension Ben. Guar. Corp. v. R.A. Gray & Co.,
        467 U.S. 717 (1984) .............................................................................................. 30
9
      Phillips v. Washington Legal Foundation,
10      524 U.S. 156 (1998) .............................................................................................. 13
      Regional Rail Reorganization Act Cases,
11      419 U.S. 102 (1974) .............................................................................................. 16
      Reiter v. Wallgren,
12      28 Wn.2d 872 (1947)............................................................................................... 6
      Richardson v. City & County of Honolulu,
13
        124 F.3d 1150 (9th Cir. 1997) ............................................................................... 29
14    Rubinovitz v. Rogato,
        60 F.3d 906 (1st Cir. 1995) ................................................................................... 32
15    Ruckelshaus v. Monsanto Co.,
        467 U.S. 986 (1984) ........................................................................................ 15, 16
16
      Skyworks, Ltd. v. Centers for Disease Control and Prevention,
17      ___ F.Supp.3d ___, 2021 WL 911720 (N.D. Ohio March 10, 2021) ..................... 3
      Spokane School Dist. No. 81 v. Parzybok,
18      96 Wn.2d 95 (1981)......................................................................................... 13, 14
      State ex rel. Hartley v. Clausen,
19      146 Wash. 588 (1928) ............................................................................................. 6
      State v. Trask,
20
        91 Wn. App. 253 (1998)........................................................................................ 14
21    Stop the Beach Renourishment, Inc. v. Florida Dep’t of Env’l Prot.,
        560 U.S. 702 (2010) ........................................................................................ 31, 34
22    Sveen v. Melin,
        ___ U.S. ___, 138 S.Ct. 1815 (2018) .................................................................... 27
23

                                                             v                           STEPHENS & KLINGE LLP
                                                                                       10900 NE 4th Street, Suite 2300
                                                                                            Bellevue, WA 98004
                                                                                              (425) 453-6206
     Case 1:20-cv-03182-SAB                ECF No. 37          filed 06/09/21         PageID.1667 Page 7 of 42




1     Terkel v. Centers for Disease Control and Prevention, ___ F. Supp. 3d ___,
        2021 WL 742877 (E.D. Tex. Feb. 25, 2021) .......................................................... 4
2
      Tiger Lily, LLC v. United States Department of Housing and Urban Development,
3       992 F.3d 518 (6th Cir. 2021) ................................................................................... 3
      TXO Prod. Corp. v. All. Res. Corp.,
4       509 U.S. 443 (1993) .............................................................................................. 30
      United States Trust Co. of N.Y. v. New Jersey,
5       431 U.S. 1 .............................................................................................................. 13
      United States v. Petty Motor Co,
6
        327 U.S. 372 (1946) ........................................................................................ 12, 13
7     United States v. Security Indus. Bank,
        459 U.S. 70 (1982) ................................................................................................ 14
8     Washington v. Glucksburg,
        521 U.S. 702 (1997) .............................................................................................. 31
9
      Yee v. City of Escondido,
10      503 U.S. 519 (1992) ...................................................................................... 8, 9, 10

11    State Constitutional Provisions

12
      Wash. Const. art. III, § 5 ............................................................................................. 6
13

14    Statutes

15    Wash. Rev. Code § 49.60.030 .................................................................................. 33
      Wash. Rev. Code § 59.18.080 .................................................................................. 25
16    Wash. Rev. Code § 59.18.130 .................................................................................. 25
      Wash. Rev. Code § 59.18.280 .................................................................................. 14
17
      Wash. Rev. Code § 59.18.370 .................................................................................. 26
18

19

20

21

22

23

                                                               vi                           STEPHENS & KLINGE LLP
                                                                                          10900 NE 4th Street, Suite 2300
                                                                                               Bellevue, WA 98004
                                                                                                 (425) 453-6206
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21     PageID.1668 Page 8 of 42




1                                                 INTRODUCTION
2              Plaintiffs file this Opposition to Defendants’ Motion for Summary Judgment
3     and Reply in Support of Plaintiffs’ Motion for Summary Judgment. Because the
4     arguments are overlapping, Plaintiffs incorporate both documents in one and deal
5     with each issue as they relate to both motions.
6                                           STATEMENT OF FACTS
7          Plaintiffs file their own Response to Defendants’ Statement of Material Facts not
8     in Dispute and Statement of Disputed Facts.
9                                                    ARGUMENT
10                                                I
                            The Court possesses subject matter jurisdiction.
11

12         Defendants’ first argument is that the Court lacks subject matter jurisdiction on
13    the bases that Plaintiffs lack standing, that their claims are moot, that the Governor
14    has Eleventh Amendment immunity and the Court cannot enjoin violations of state
15    law. ECF 30, at 26-31.1 Each is addressed in turn.
16        A. Plaintiffs have standing.
17         Defendants’ argument that Plaintiffs lack standing argument is based on the idea
18    that the CDC moratorium prohibited evictions and, therefore, Plaintiffs were not
19    harmed by the Proclamations. For three reasons these bases for an argued lack of
20    standing fail.
21         First, Plaintiffs are challenging more than a moratorium on evictions. While

22    Defendants repeatedly characterize this case as being about the eviction moratorium

23
      1
          Herein, citations to filings use the ECF page numbers at the top of each page.
                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
      Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                  Bellevue, WA 98004
      of Ps’ Mot. For SJ                                                           (425) 453-6206
      No. 1:20-cv-03182-SAB - 1
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21     PageID.1669 Page 9 of 42




1     and relying on cases from other states where an eviction moratorium was at issue,
2     Plaintiffs are challenging the Proclamations in their entirety. See ECF 27 (Amended
3     Complaint). For example, Plaintiffs also challenge the inability to treat unpaid rent
4     accrued during the life of the Proclamations (well over a year) as an enforceable
5     debt unless one can meet an impossible and circular requirement that they offer a
6     repayment plan tailored to personal health and financial details of tenants, who in
7     turn are not required to provide such information and have an obvious incentive not
8     to. The key to ever being able to treat the unpaid rent accrued during the life of the
9     Proclamations as a debt is by its nature illusory. Landlords generally do not know
10    the individual health or economic circumstances of tenants. See ECF 23, at 4 ¶ 20.
11        Defendants acknowledge this reality in dismissive fashion, stating: “The

12    Governor’s Office opted not to place the burden of proof on tenants [of showing a

13    Covid-related hardship because] … in many cases, tenants in genuine economic

14    distress due to the pandemic are unable to provide adequate proof of their distress.”

15    ECF 31, at 6-7. The Proclamations not only fail to require tenants to establish a

16    hardship, they do not require tenants to communicate with their landlords to fashion

17    a reasonable repayment plan (which ultimately leads to repayment), effectively

18    escaping their debts through silence and evasion. Defendants do not dispute this

19    fact; they instead try to soften it with non-mandatory encouragement to tenants to

20    communicate. See ECF 30, at 17-18. If they don’t communicate, there is no

21    negative consequence and only a positive one arising from their silence—escape

22    from ever having to pay their past due rent.

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
      Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                  Bellevue, WA 98004
      of Ps’ Mot. For SJ                                                           (425) 453-6206
      No. 1:20-cv-03182-SAB - 2
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1670 Page 10 of 42




1          Defendants attempt to discredit Plaintiffs’ argument because it is common for
2      landlords to request information about the source of potential tenants’ source of
3      income. ECF 30, at 60. But their own argument and very reason for the
4      Proclamations is that the Pandemic has dramatically changed everything. Of course,
5      landlords were aware of employment status of tenants when they applied to become
6      tenants, but they are not aware of the impact of COVID-19 on their tenants’ income
7      or their health—both of which are essential to being able to offer a plan and being
8      able to treat unpaid rent as an enforceable debt. The CDC eviction moratorium at
9      least required tenants to certify hardship; the Proclamations do not and thereby
10     impose an impossible barrier to seeking repayment of rent.
11         As recognized in Heights Apartments, LLC v. Walz, ___ F.Supp.3d ___ 2020

12     WL 7828818 (D. Minn. Dec. 31, 2020), the CDC moratorium was “narrower” than

13     the Minnesota moratorium; plaintiffs had standing. For instance, the court noted

14     that any violation of any contractual obligations (except the obligation to pay rent)

15     authorized eviction under the CDC moratorium, but not under the state moratorium.

16     The Proclamations do not allow eviction for violation of other contractual terms,

17     i.e., no pets, limited number of people residing, pay utilities, etc. As in Heights

18     Apartments, the Plaintiffs here have standing.

19         Second, the CDC moratorium has been declared to be invalid in several courts.

20     See, e.g., Tiger Lily, LLC v. United States Department of Housing and Urban

21     Development, 992 F.3d 518 (6th Cir. 2021); Skyworks, Ltd. v. Centers for Disease

22     Control and Prevention, ___ F.Supp.3d ___, 2021 WL 911720 (N.D. Ohio March

23     10, 2021); Terkel v. Centers for Disease Control and Prevention, ___ F. Supp. 3d

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 3
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1671 Page 11 of 42




1      ___, 2021 WL 742877 (E.D. Tex. Feb. 25, 2021); Alabama Association of Realtors
2      v. United States Department of Health and Human Services, __ F.Supp.3d __, WL
3      1779282 (D. D.C. May 5, 2021). It cannot equate to no standing.
4          Third, the CDC moratorium requires a specific declaration by tenants who “must
5      provide a copy” to their landlords. https://www.federalregister.gov/
6      documents/2020/09/04/ 2020-19654/temporary-halt-in-residential-evictions-to-
7      prevent-the-further-spread-of-covid-19#footnote-5-p55293. No tenant of Plaintiffs
8      has filed such a declaration. See Reply Statement of Material Facts Not in Dispute
9      and Statement of Disputed Material Facts, and declarations cited therein. The CDC
10     moratorium is not what constrains Plaintiffs; they have standing to challenge the
11     Proclamations.

12        B. Plaintiffs’ Claims are not Moot.

13         Defendants argue that Plaintiffs’ claims are “imminently moot” because the

14     Proclamations end of June 30, 2021. ECF 30, at 28. But the inability to treat rent as

15     an enforceable debt for the time period of the Proclamation continues, even if

16     people can obtain rent beginning on July 1, 2021 for post-Proclamation time

17     periods. The new statute on which Defendants rely states that the eviction

18     moratorium ends on June 30 and provides for repayment plans in Section 4, but

19     the remedy to the property owner if tenant defaults under a repayment plan is apply

20     for reimbursement from the state (with no guarantees of it being available) or

21     proceed with an unlawful detainer. Section 4 (2). The new law says fails to revoke

22     the prohibition on treating unpaid rent (or fees) as an enforceable debt.

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 4
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1672 Page 12 of 42




1          Defendants are essentially arguing that the case will be moot because one of
2      their co-equal branches of government ended the moratorium. “[A] defendant
3      cannot automatically moot a case simply by ending is unlawful conduct once sued.”
4      City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982). “Given this
5      concern, our cases have explained that ‘a defendant claiming that its voluntary
6      compliance moots a case bears the formidable burden of showing that it is
7      absolutely clear the allegedly wrongful behavior could not reasonably be expected
8      to recur.’” Already, LLC v. Nike, Inc., 568 US 85, 91 (2013) (quoting Friends of the
9      Earth, Inc. v. Laidlaw Environmental Services, Inc., 528 U.S. 167, 190 (2000)
10     (emphasis added)). Defendants do not even attempt to meet this burden. Given the
11     uncertain nature of the corona virus and its variants and the extent to which

12     Defendants defend the Proclamations, the Court should not assume that Defendants

13     are promising never to enforce a Proclamation like the ones at issue. Because

14     Defendants cannot meet the high burden of proving a Proclamation will never

15     recur, this case is not moot and the Court should decide the issues presented.

16        C. Eleventh Amendment immunity does not preclude this action.

17         Defendants argue that the Governor has Eleventh Amendment immunity, but do

18     not make this argument in regard to the Attorney General. And for good reason. Ex

19     parte Young, 209 U.S. 123, 157 (1908), allows federal court jurisdiction over state

20     officials whose responsibility it is to enforce the challenged law. “The Eleventh
21     Amendment …does not, however, bar actions for prospective declaratory or
22     injunctive relief against state officers in their official capacities for their alleged
23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 5
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1673 Page 13 of 42




1      violations of federal law.” Coalition to Defend Affirmative Action v. Brown, 674
2      F.3d 1128, 1133-34 (9th Cir. 2012).
3           The Governor was sued because the Proclamations challenged herein were
4      issued by him alone. It appeared that he would have an interest in the legality of his
5      own Proclamations. Moreover, under the Washington Constitution, the Governor
6      has enforcement obligations as well. Wash. Const. art. III, § 5 provides that the
7      Governor “shall see that the laws are faithfully executed.” The Washington
8      Supreme Court has recognized this as an enforcement duty. “[I]t is the right and
9      duty of the executive department to see that the laws as thus interpreted are properly
10     enforced…. [T]he final determinations as to [the law’s] enforcement and
11     execution [is] lodged in the Governor.” State ex rel. Hartley v. Clausen, 146
12     Wash. 588 (1928), quoted in Reiter v. Wallgren, 28 Wn.2d 872, 881 (1947)
13     (emphasis added). The notion that the Governor has no enforcement authority is
14     contrary to Washington law.2 He should not be cloaked with Eleventh Amendment
15     immunity as provided in Ex Parte Young.
16

17

18

19     2
           Plaintiffs recognize that the Court dismissed the Governor in MacEwen v. Inslee,
20     No. C20-5423, 2020 WL 4261323, at *2 (W.D. Wash. July 24, 2020), cited in Dkt.
21     30, at 30, on the assumption that the Governor did not have enforcement authority.
22     Plaintiffs are unaware of what citations to Washington law were even made in that
23     case and the Court should not impose an erroneous conclusion on Plaintiffs here.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 6
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1674 Page 14 of 42




1          D. The Court can dismiss the Third Claim for Relief which asserts a state
           law claim.
2

3          Defendants contend that a federal court lacks jurisdiction to enjoin a state
4      official’s actions on the basis of violation of state law. ECF 30, at 30 (citing
5      Pennhurst State Sch & Hosp. v. Halderman, 465 U.S. 89, 106 (1984)). This is a
6      defense which the state can waive. See generally, Hill v. Blind Industries and
7      Services of Maryland,179 F.3d 754 (9th Cir. 1999). Having not waived the defense,
8      Plaintiffs agree that the Third Claim for Relief in the First Amended Complaint
9      (ECF 27) may be dismissed based on Eleventh Amendment immunity grounds.
10                                           II
              The Proclamations Cause a Taking of Property Covered by the Fifth
11                       Amendment to the United States Constitution
12
           A. The Proclamations mandate a continued physical occupation of
13            Plaintiffs’ properties.

14         Given the undisputed fact that the Proclamations were intended and do require
15     Plaintiffs to endure someone residing on their property who is not paying rent or
16     complying with any contractual or statutory obligation in the landlord tenant
17     relationship, Defendants nevertheless argue that there is no physical occupation
18     which requires payment of just compensation simply because the physical
19     occupation is not “permanent.” ECF 30, at 32 (quoting Loretto v. Teleprompter
20     Manhattan CATV Corp., 458 U.S. 419, 435 (1982)). The Court has never held that
21     physical occupations less than “permanent” do not constitute physical takings.
22         Defendants also rely on FCC v. Fla. Power Corp, 480 U.S. 245, 252 (1987) for
23     the notion that “statutes regulating the economic relations of landlords and tenants

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 7
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1675 Page 15 of 42




1      are not per se takings.” Id. Of course, a statute regulating economic relations are not
2      necessarily per se takings, such as a law requiring landlords to give tenants an
3      explanation of the use of deposits for damages or return deposits under a certain
4      deadline.3 But the Court in Loretto was not stating, as Defendants imply, that any
5      economic regulation of landlords can never be a per se taking, such as a mandate
6      that property owners allow others to reside in their property for extended periods
7      without paying rent. The Court in Loretto specifically addressed this: “[A]
8      landlord's ability to rent his property may not be conditioned on his forfeiting
9      the right to compensation for a physical occupation.” Loretto, 458 U.S., at 439,
10     n. 17 (emphasis added). This is precisely what has occurred here.
11           Defendants next pivot to Yee v. City of Escondido, 503 U.S. 519 (1992). ECF

12     30, at 33. In Yee, landlords argued that they were subjected to a physical occupation

13     of their rental properties when the City regulated rental prices. Defendants here

14     quote the portion of the Court’s decision describing the Yee plaintiffs’ argument

15     about being unable to evict; the Court did not find that to be necessarily true when

16     reviewing the ordinance on its face. “On the face of the regulatory scheme, neither

17     the city nor the State compels petitioners, once they have rented their property to

18
       3
           The Court in Loretto explained the type of injuries that do not require
19
       compensation—requiring “landlords to comply with building codes and provide
20
       utility connections, mailboxes, smoke detectors, fire extinguishers, and the like.”
21
       Loretto, 458 U.S. at 440. None of these are analogous to requiring tenants to remain
22
       in possession of property while paying nothing.
23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 8
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1676 Page 16 of 42




1      tenants, to continue doing so.” Id. at 527-28. The city ordinance did not require the
2      tenants’ continued occupation with there was “nonpayment of rent.” Id. at 524.
3          Yee was basically a facial challenge to a price control and the Court naturally
4      found that price controls did not compel occupation of property. The plaintiffs in
5      Yee chose to have tenants under certain lease arrangements, including the payment
6      of rent. The city ordinance was basically a price control allowing owners to receive
7      rent, but not necessarily allowing increases in rent that they might otherwise want.
8          The present situation is quite different. Defendants mandate that Plaintiffs
9      continue with the physical occupation of their property by people who pay no rent
10     whatsoever. Continued physical occupation is mandated. While that result may be
11     an appropriate response to the Pandemic, the takings clause of Fifth Amendment

12     does not prohibit the taking of property, it just requires payment of just

13     compensation so that the burden of meeting this public need is shouldered by the

14     public and not just those who are providing rental housing. See Armstrong v. United

15     States, 364 U.S. 40, 49 (1960).

16         Defendants later attempt to discredit Plaintiffs for employing a “mishmash” of

17     regulatory taking and physical taking jurisprudence. ECF 30, at 36. But that is

18     exactly what the Proclamations involve—a regulation which mandates the

19     continuation of a physical occupation. This is somewhat different from physical

20     invasion cases where the government simply causes the invasion, as in flooding

21     cases. This is a mix of the two types, and there is no reason that a physical

22     occupation foisted on property owners or that a physical occupation mandated by a

23     regulation that prohibits removal of the physical occupation should be treated

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 9
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1677 Page 17 of 42




1      differently. It is similar to Loretto, where the City ordinance mandated a physical
2      invasion—it was a per se taking. 458 U.S. 419. The Supreme Court in Yee
3      explained the supposed mishmash arising from taking by regulation of use and per
4      se takings arising from physical invasion. “They are, rather, separate arguments in
5      support of a single claim—that the ordinance effects an unconstitutional taking.”
6      503 U.S. at 535.
7          Governmental actions which take property interests from owners do not always
8      fall into neat little boxes. As Justice Ginsburg explained in Arkansas Game and
9      Fish Comm’n v. United States, 568 U.S. 23 (2012):
10             [N]o magic formula enables a court to judge, in every case, whether a given
               government interference with property is a taking. In view of the nearly
11             infinite variety of ways in which government actions or regulations can affect
               property interests, the Court has recognized few invariable rules in this area.
12

13     Id. at 31.
14         A California case explains Yee in the context of mandated physical
15     occupation—Cwynar v. City and County of San Francisco, 90 Cal. App. 4th 637,
16     109 Cal.Rptr.2d 233 (Ct. App. 2001). In Cwynar, a city ordinance prohibited
17     evictions even though payment of rent was still required. “Yee addressed a narrow
18     issue—a facial challenge to a purely economic rent control law.” Id. at 657.
19             Yee does not support the proposition that the option of leaving the rental
               market altogether is a cure-all mechanism for government coercion. The City
20
               overlooks the fact that the challenged statute in Yee was a purely economic
21             price control. In that context, the fact that the Yee plaintiffs voluntarily rented

22

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 10
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1678 Page 18 of 42




1              their property necessarily established there was no government-authorized
               physical occupation.
2

3      Id. at 657. Unlike the plaintiffs in Yee, Plaintiffs here are not asserting a right to
4      increase rent, but to receive rent from occupants of their property.
5          Defendants also take issue with Arkansas Game and Fish Comm’n, on the basis
6      that it “did not hold that a temporary occupation of property constitutes a
7      categorical taking.” ECF 30, at 35. Nevertheless, the Court ruled that “if
8      government action would qualify as a taking when permanently continued,
9      temporary actions of the same character may also qualify as a taking.” 568 U.S. at
10     26. The point is that the temporary nature of the taking does not exclude it from the
11     protection of the Fifth Amendment. And it is beyond dispute that a physical

12     occupation is a per se or categorical taking. Loretto, 458 U.S at 435.

13         Defendants also try to distinguish Hendler v. United States, 952 F.2d 1364 (Fed.

14     Cir. 1991), on the basis that the concrete wells sunk on the plaintiff’s property were

15     “permanent,” apparently because they were made of concrete. But that ignores both

16     the reasoning and facts of the case. The trial court wanted more evidence to know

17     whether the wells were “truly permanently affixed to plaintiffs' property,” but the

18     Federal Circuit explained that the focus on permanence “misperceives the thrust of

19     the protections afforded by the Fifth Amendment.” Id. at 1375.

20             In this context, ‘permanent’ does not mean forever, or anything like it. A
               taking can be for a limited term—what is ‘taken’ is, in the language of real
21             property law, an estate for years, that is, a term of finite duration as distinct
               from the infinite term of an estate in fee simple absolute. (While called an
22

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 11
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1679 Page 19 of 42




1               estate for years, the term can be for less than a year. See generally Cribbet,
                Principles of the Law of Property 54 (3d ed. 1989).)
2

3      Hendler, 952 F.2d at 1376 (thereafter addressing several Supreme Court decisions

4      where the United States took property for a period of time and the property owners

5      were paid a fair rental value).

6               All takings are ‘temporary,’ in the sense that the government can always
                change its mind at a later time, and this is true whether the property interest
7               taken is a possessory estate for years or a fee simple acquired through
                condemnation, or an easement of use by virtue of a regulation. …
8
                     If the term ‘temporary’ has any real world reference in takings
9
                jurisprudence, it logically refers to those governmental activities which
10              involve an occupancy that is transient and relatively inconsequential, and
                thus properly can be viewed as no more than a common law trespass quare
11              clausum fregit. Our truckdriver parking on someone's vacant land to eat
                lunch is an example.
12

13     Id. at 1376-77 (emphasis added).

14
            Defendants claim that Plaintiffs’ “pre-Yee” cases, cases relied upon by Hendler,

15
       “miss the mark,” but Defendants miss the point. ECF 30, at 36. Kimball Laundry

16
       Co. v. United States, 338 U.S. 1 (1949) and United States v. Petty Motor Co, 327

17
       U.S. 372 (1946) 4 were cited for the undebatable assertion that a temporary taking of
       property (as in a temporary leasehold) requires payment of just compensation. See
18
       ECF 22, at 8, 11. Nothing in Yee, or any price control case, changes that rule.
19

20          B. The Proclamations take Plaintiffs’ property rights in their contracts.

21          Defendants argue that “[p]hysical takings do not apply to interests in rental

22     agreements.” ECF 30, at 36. The takings clause requires compensation for the

23
       4
           Plaintiffs apologize for an incomplete citation to Petty Motor in ECF 22, at 11.
                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 12
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1680 Page 20 of 42




1      taking of contract rights regardless of whether it is denominated a “physical taking”
2      or a “regulatory taking.” But Defendants create a straw man to defeat Plaintiffs’
3      argument. Defendants assert that Cienega Gardens v. United States, 331 F.3d 1319
4      (Fed. Cir. 2003) is “out of place” because it “involved a regulatory takings claim,
5      not a physical one.” ECF 30, at 36. Plaintiffs never described their taking of
6      contractual interests as a physical taking. While Cienega Gardens involved the
7      taking of contract rights in contracts with the federal government, the Fifth
8      Amendment protection of contract rights is not limited to contracts to which the
9      government is a party as Defendants argue. See Armstrong, 364 U.S. 40 (taking of
10     materialmen liens which were contracts with nongovernmental entity); Brooks-
11     Scanlon Corporation v. United States, 265 U.S. 106 (1924) (taking of contract with

12     shipbuilder);

13         Defendants make no attempt to distinguish the other Supreme Court decisions

14     cited by Plaintiffs that make this clear, such as Lynch v. United States, 292 U.S. 571

15     (1934); Petty Motor Co., 327 U.S. 372 and United States Trust Co. of N.Y. v. New

16     Jersey, 431 U.S. 1, 19 n. 16 (1977), cited in ECF 22, at 11.

17         And, since the Fifth Amendment protects property interests recognized under

18     state law (Phillips v. Washington Legal Foundation, 524 U.S. 156, 164 (1998)), it is

19     important that Washington law is unmistakable that contractual rights are property

20     rights which can be taken by governmental action. See, e.g., Spokane School Dist.

21     No. 81 v. Parzybok, 96 Wn.2d 95,104 (1981). Defendants assert that Parzybok does

22     not remotely stand for the proposition that “rental income constitutes a property

23     right” (ECF 30, at 41), but it does stand for the proposition that income from a

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 13
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1681 Page 21 of 42




1      contract is a property right. Id. For over a century, Washington has recognized that
2      leases are contracts. See, e.g., Matzger v. Arcade Bldg. & Realty Co., 80 Wash. 401
3      (1914). Contractual rights certainly include leasehold interests which in turn
4      constitute property. See State v. Trask, 91 Wn. App. 253 (1998). Defendants
5      provide no compelling argument that a lease is somehow not a contract.
6          C. The Proclamations take Plaintiffs’ interests in security deposits and give
              them to tenants without providing security to Plaintiffs.
7

8          Plaintiffs have a property interest in their tenants’ security deposits even if the
9      deposits are returned to the tenant at the end of a lease when there is no need to tap
10     into those deposits. Washington cases demonstrate the nature of security deposits.
11     For instance, in United States v. Security Indus. Bank, 459 U.S. 70 (1982)
12     (amendment to bankruptcy code to invalidate liens held not to be retroactive
13     because retroactivity would destroy property rights); De Laval Steam Turbine Co. v.
14     United States, 284 U.S. 61 (1931) (taking of contract rights to produce steam
15     turbines). And as addressed in ECF 22, at 14, Armstrong involved the taking of a
16     lien, which is like a security deposit.
17         The security deposits are funds in which the landlord and tenant both retain an
18     interest. The Proclamations require the owner to relinquish all of his or her interests
19     in the deposit related to unpaid rent. That fact is not disputed. Whether this is a

20     taking of the money, which is protected under the Fifth Amendment, or the taking

21     of contract right makes little difference. It is a taking nonetheless. Finally, although

22     Defendants state that the security deposits are property of the tenant, citing RCW

23     59.18.280, that statute does not negate any interest the lessor has in the deposit.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 14
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1682 Page 22 of 42




1      ECF 30, at 38. The Proclamations now claim that the deposit cannot be for the
2      payment of unpaid rent even though the contracts say otherwise.
3          Defendants’ attempt to distinguish Armstrong is unpersuasive. In Armstrong, the
4      government bought property encumbered with liens and then claimed the liens
5      couldn’t be enforced. 364 U.S. at 46. Defendants’ claim that “[c]ritically, the
6      federal government took title to the underlying property at issue” is not as critical as
7      they assert. ECF 30, at 38 (citing Armstrong, 364 U.S. at 43-44). Although it
8      explained the events which caused the taking of the lienholder’s liens, there was no
9      claim or dispute regarding the underlying property. The taking claim was
10     successfully made by the party who had the security interest in the property when
11     that security interest was destroyed. Id. That is the same result of the prohibition on

12     using a security deposit to recover unpaid rent. The result is that tenants who chose

13     to leave and have the wherewithal to move and find a new residence now get their

14     security deposit back entirely and the owner of the property they have been using

15     for free for months gets nothing.

16         D. Declaratory relief is available for the Fifth Amendment claim.

17         Defendants argue that “equitable remedies” are not available, but then obliterate

18     the distinction between injunctive and declaratory relief. Plaintiffs agree that they

19     cannot get injunctive relief prohibiting the continuation of the Proclamations under

20     the Fifth Amendment because the taking of property is not a violation of the Fifth

21     Amendment. Logically, a legal act cannot be enjoined. The Fifth Amendment

22     simply requires that just compensation is eventually paid. See Ruckelshaus v.

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 15
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1683 Page 23 of 42




1      Monsanto Co., 467 U.S. 986, 1016 (1984). There is nothing to enjoin. See, e.g.,
2      Regional Rail Reorganization Act Cases, 419 U.S. 102, 124–125 (1974).
3           But Defendants argue that declaratory relief is not available by citing three
4      district court cases that suggest that declaratory relief would be tantamount to an
5      injunction and injunctions are not authorized. ECF 30, at 39 (citing Baptiste v.
6      Kennealy, 490 F. Supp. 3d 353, 391 (D. Mass. 2020); County of Butler v. Wolf,
7      2020 WL 2769105, *4 (W.D. Pa. May 28, 2020); HAPCO v. City of Philadelphia,
8      482 F. Supp. 3d 337, 358 & n. 112 (E.D. Pa. 2020)). While there may be unique
9      reasons declaratory relief was not granted in these cases based on the relief sought,
10     or the argument and authorities presented to the courts in those cases, the Supreme
11     Court is clear that declaratory relief is appropriate to determine whether a taking

12     has occurred. The issue of the amount of just compensation may be determined by

13     the parties or a court if necessary.

14          Ruckelshaus, a case involving mandatory disclosure of trade secrets, is a clear

15     example. The Court concluded that there was no taking of trade secret data

16     submitted to the Environmental Protection Agency after amendments to the

17     governing statute in 1978. 467 U.S. at 1006. But for a different time period, a taking

18     would occur. “EPA consideration or disclosure of health, safety, and environmental

19     data will constitute a taking if Monsanto submitted the data to EPA between

20     October 22, 1972, and September 30, 1978.” Id. at 1013.5

21     5
           Duke Power Co. v. Carolina Env’l Study Grp, Inc., 438 U.S. 59 (1978), expresses
22     the same concept. The Declaratory Judgment Act “allows individuals threatened
23     with a taking to seek a declaration of the constitutionality of the disputed

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 16
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1684 Page 24 of 42




1          But the District Court authorities Defendants cite are not persuasive because
2      they all rely on one case that provides no explanation for its conclusion. Baptiste
3      merely cites Wolf for the notion that declaratory relief would be the functional
4      equivalent of an injunction, with no other analysis whatsoever. Baptiste, 490 F.
5      Supp.3d at 391 (citing Wolf, 2020 WL 2769104, *4). And Wolf just asserts that
6      declaratory relief is the functional equivalent of an injunction without any analysis
7      either. Id. Like Batiste, HAPCO relies on nothing other than the conclusion in Wolf.
8      In the present case, that is simply not true. A declaration here that the State may
9      continue what it is doing so long as it eventually pays just compensation is not the
10     functional equivalent of an injunction prohibiting the state’s action. Quite the
11     opposite, in fact.

12         In sum, Plaintiffs here seek a declaration under the Fifth Amendment that their

13     property interests have been taken. The declaration sought cannot be the functional

14     equivalent of an injunction because it would enjoin no activity of Defendants. The

15     Fifth Amendment does not prohibit the taking of property, so the Proclamations

16     may continue or be reinstated. But the constitutional uncertainty of whether a taking

17     has occurred should be resolved.

18

19

20
       governmental action before potentially uncompensable damages are sustained.”
21
       Duke Power, 438 U.S. at 71, n. 15; see also Babbitt v. Youpee, 519 U.S. 234
22
       (1997); Hodel v. Irving, 481 U.S. 704, 716-18 (1987).
23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 17
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1685 Page 25 of 42




1                                                  IV
                             The Proclamations violate the Commerce Clause
2

3          Defendants begin with their defense by referring to what other courts have done
4      with other eviction moratoria and to the district court decision in El Papel, LLC v.
5      Inslee, 2020 WL 8024348 (W.D. Wash. Dec. 2, 2020), which denied a preliminary
6      injunction and did not rule on the merits on summary judgment or after trial.
7      Plaintiffs contend that the most analogous authority is the Supreme Court decision
8      in Home Bldg. & Loan Assoc. v. Blaisdell, 290 U.S. 398 (1934), and the cases it

9      relies upon, which Defendants agree is the leading case in modern Contract Clause

10     interpretation. ECF 30, at 43.

11         In Blaisdell, the Court upheld a moratorium on foreclosure of mortgages due to

12     economic conditions during the Great Depression. 290 U.S. 398. Importantly, the

13     Court relied on three eviction cases arising out of New York. Id. at 440. Defendants

14     have no response to these cases—all of which recognize that a moratorium on

15     evictions was appropriate as long as the tenants were willing and able to pay a fair

16     rent. See ECF 22, at 25-2. Blaisdell, and the cases on which it is based, require the

17     conclusion that the protection of contractual rights is violated when the government

18     bans evictions for nonpayment of rent and effectively prohibits the property owners

19     from treating the unpaid rent as an enforceable debt.

20             A. The Proclamations as a whole undermine the contractual bargain.

21         The essence of the contractual bargain at issue is that tenants may live in

22     residential property owned by Plaintiffs on the condition that they pay rent

23     regularly, pay fees when their rent payment is late, post a deposit to cover damages


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 18
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1686 Page 26 of 42




1      they may cause and cover unpaid rent, and comply with rules related to protection
2      of the property and/or other tenants or the neighborhood. The Proclamations
3      undermine this contractual bargain by telling tenants that they cannot be evicted—
4      even for nonpayment of rent—and that any nonpayment of rent can never be treated
5      as an enforceable debt so long as the tenants do not give the property owner
6      information about their financial, health or other circumstances. Under these new
7      rules, the contractual bargain is completely upended.
8          Curiously, Defendants argue that the Court in Blaisdell,
9              recognized that contractual obligations may be “impaired by a law which
               renders them invalid, or releases or extinguishes them[,]” such as a “state
10             insolvent law” that wholly “discharge[s] the debtor from liability” for
               preexisting debts.
11

12     ECF 30, at 43 (quoting Blaisdell, 290 U.S. at 431). It is not clear whether
13     Defendants are suggesting that the Court’s use of the word “may” suggests that
14     such results are permissible or that such results are possible. But lest there by any
15     uncertainty, the Court’s conclusion was that a law discharging a debtor from
16     liability is ‘invalid.” Id.
17         However, in applying this conclusion, Defendants argue that the “same is true of
18     the Moratorium here,” not by looking at what is challenged in this case, but by

19     referring to eviction moratoria in other locations, such as New York, Philadelphia

20     and Connecticut. ECF 30, at 44. Notably, all of these out of state cases addressed

21     eviction moratoria that simply postpone evictions. None dealt with a blanket

22     prohibition on treating unpaid rent as an enforceable debt.

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 19
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1687 Page 27 of 42




1          The New York City eviction moratorium at issue in Elmsford Apartment
2      Associates, LLC v. Cuomo, 469 F. Supp. 3d 148 (S.D. N.Y. 2020),
3              temporarily permits tenants to apply their security deposit funds to rents due
               and owing—provided the tenants replenish those funds at a later date—
4              and temporarily prohibits landlords from initiating eviction proceedings
               against tenants who are facing financial hardship due to the pandemic.
5

6      Id. at 155 (emphasis added). The Proclamations at issue here do not allow landlords
7      to apply a security deposit to unpaid rent, but must, as Plaintiff Jevons has, return
8      the deposit when a tenant is ready to move on even if rent remains unpaid. ECF 23,
9      at 3. This is undisputed. See ECF 31. And, as addressed above, the eviction
10     moratorium applies to every tenant and not just those facing financial hardship due
11     to the pandemic.
12         Furthermore, the Elmsford court found it significant that the New York eviction
13     moratorium did not prohibit eviction if there was an “unauthorized sublease” or if
14     the tenant “overstays their agreed lease term.” Id. at 159. And particularly
15     noticeable is the fact that the New York eviction moratorium does not suspend “the
16     landlords’ right to initiate a common law breach of contract action in the New York
17     State Supreme Court [the trial court] to redress a tenant’s failure to perform its

18     payment obligations under his or her lease.” Id. All of this is prohibited in

19     Washington. The very reasons the New York moratorium was upheld are reasons

20     the Proclamations at issue here should be held to violate the Commerce Clause.

21          Similarly, the Court in HAPCO was not resolving the merits but merely denying

22     a preliminary injunction; nevertheless, it also involved an eviction moratorium with

23     differences pertinent to the present case. 482 F. Supp.3d at 35. The eviction

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 20
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1688 Page 28 of 42




1      moratorium in HAPCO applied only until a landlord and tenant went through
2      mediation.
3              Once the [mediation] program is implemented, the bill provides that “no
               landlord shall take steps in furtherance of recovering possession of a
4              residential property occupied by a tenant who has suffered a COVID-19
               financial hardship” without participating in a conciliation conference.
5

6      Id. at 346.6 The Philadelphia law also allowed tenants to pay their unpaid rent over
7      a nine month period to avoid eviction. Id. at 347. These are critically distinguishing
8      facts from the Proclamations. The burdens Plaintiffs’ suffer would be substantially
9      less under the rules in Philadelphia, but the Washington Proclamations are at issue
10     here. The conclusions in HAPCO about far more reasonable protection of COVID-
11     19-affected tenants does not support the legality of the Proclamations.
12          Defendants’ reliance on Auracle Homes, LLC v. Lamont, 478 F. Supp. 3d 199
13     (D. Conn. 2020) fares no better. ECF 30, at 44. Similar to HAPCO, the decision in
14     Auracle Homes is also the denial of a preliminary injunction—an extraordinary
15     remedy. 478 F. Supp. 3d at 217. The executive orders challenged in Auracle Homes
16     prohibited eviction proceedings, created an automatic 60 day grace period for rent
17     payment, and allowed tenants to use security deposits for unpaid rent if that tenant
18     has sustained a significant loss in revenue. Id. at 209-10. These are far less

19     burdensome than what is at issue in the Proclamations at issue herein.

20

21     6
           Renters were entitled to a rebuttable presumption of experiencing a COVID-19
22     related financial hardship “by submitting a certification of hardship.” Id. at 347. In
23     Washington, tenants do not have to certify anything.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 21
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1689 Page 29 of 42




1          Defendants next distinguish Bronson v. Kinzie, 42 U.S. 311 (1843), on the same
2      basis that it was distinguished in Blaisdell (ECF 30, at 45), that contractual
3      remedies can to some degree be altered. Bronson and Blaisdell both recognize that
4      the state may adjust contractual remedies, but the question under this point is
5      whether the Proclamations’ adjustments constitute a significant impairment.
6          As the Court in Bronson stated,
7              Whatever belongs merely to the remedy may be altered according to the will
               of the state, provided the alteration does not impair the obligation of the
8              contract. But if that effect is produced, it is immaterial whether it is done by
               acting on the remedy or directly on the contract itself. In either case it is
9              prohibited by the Constitution.
10     Bronson, 42 U.S. at 315-16 (emphasis added).
11         Importantly, Blaisdell did not overrule Bronson. Rather, the Blaisdell court
12     distinguished it on the following basis: “the extension of the period of redemption
13     was unconditional, and there was no provision, as in the instant case, to secure to
14     the mortgagee the rental value of the property during the extended period.”
15     Blaisdell, 290 U.S. at 432 (emphasis added). When applied to the Proclamations,
16     the moratorium on evictions is unconditional—one need not assert, let alone
17     provide any evidence, that the tenant has a Covid-19 related hardship or any
18     hardship at all and there is no security in receiving the rental value. The
19     Proclamations do not require any payment by tenants whatsoever or that tenants
20     communicate with their landlords.
21         Defendants take issue with Plaintiffs’ position that Blaisdell and the cases it
22     relies upon involved statutes which required the possessor of the property to pay
23     fair rent. ECF 30, at 46. These cases indeed secured the payment of fair rent, even

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 22
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1690 Page 30 of 42




1      if payment was not “contemporaneous” as Defendants assert. ECF 30, at 46. And
2      Defendants also assert there were “other factors” at play which do not exist with the
3      Proclamations, but these other factors further undercut Defendants’ argument.
4              [M]any essential contractual obligations remained intact, e.g., “the integrity
               of the mortgage indebtedness [was] not impaired” and “the validity of the
5              sale and the right of the mortgagee-purchaser to title obtain a deficiency …
               [were] maintained.
6

7      ECF 30 at 46 (quoting Blaisdell, 290 U.S at 445-46). But those “essential”
8      contractual obligations do not remain intact with the Proclamations. Plaintiffs’ right
9      to collect debt is completely impaired. Plaintiffs cannot treat unpaid rent that
10     accrued during the time period covered by the Proclamations as enforceable debt.
11         The Court in El Papel made different conclusions about the effect of the
12     Proclamations, perhaps based on the particular arguments made in that case.
13     Defendants cite the El Papel court’s conclusion that the law in Blaisdell did not
14     “guarantee a monthly rent payment. Instead, it was up to a court to set the time and
15     manner of repayment.” ECF 30, at 46 (quoting El Papel, 2020 WL 8024348, at *7).
16     Of course, having a court make similar determinations for Plaintiffs is absolutely
17     prohibited—they cannot ask any court for a determination of how much a tenant
18     owes or how it will be repaid. Those absent provisions—if present here—might
19     have avoided the contracts clause problem that now exists.
20         Recognizing that the Proclamations do not require payment of rent, Defendants
21     suggest that the allocation of dollars during the course of the pandemic to landlords
22     and tenants eliminates the problem. ECF 30, at 46. The problem with this argument
23     is twofold. First, the moneys available require the tenant to apply for the funds.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 23
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1691 Page 31 of 42




1      Some tenants do not want to be bothered because there is no consequence to them if
2      rent is not paid.
3          Second, an allocation of dollars generally ignores that the constitutional rights at
4      stake in this lawsuit are personal rights.
5              Property does not have rights. People have rights. The right to enjoy property
               without unlawful deprivation, no less than the right to speak or the right to
6              travel, is in truth, a ‘personal’ right, whether the ‘property’ in question be a
7
               welfare check, a home, or a savings account. In fact, a fundamental
               interdependence exists between the personal right to liberty and the personal
8              right in property. Neither could have meaning without the other.

9      Lynch v. Household Finance Corp., 405 U.S. 538, 552 (1972) (citations omitted).
10         That money is available generally does not ensure that Plaintiffs’ rights are not
11     violated. Only a court order that Plaintiffs’ cannot be required to bear the financial
12     burdens of the Pandemic which should be borne by the public as a whole will their
13     rights be protected.
14         Finally, Defendants accuse Plaintiffs of misconstruing the Proclamations as
15     preventing Plaintiffs “from treating unpaid rent as an enforceable debt and bringing
16     a breach-of-contract action.” ECF 30, at 47 (quoting ECF 22, at 28). Plaintiffs are
17     not contending that the Proclamations prohibit the treatment of any unpaid rent as
18     an enforceable debt, but Plaintiffs cannot treat as debt that unpaid rent from
19     February 9, 2020 to June 30, 2021. Unpaid rent during that time period is lost
20     forever. Again, the only way to be able to treat that as debt is if Plaintiffs are able to
21     offer a repayment plan that is tailored to the personal health and financial
22     circumstances of the tenant, which the Plaintiffs do not, nor are ever likely, to
23     know. ECF 23, at 4.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 24
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1692 Page 32 of 42




1              B. The Proclamations impair reasonable expectations.
2           Defendants argue that Plaintiffs should have no reasonable expectation of being
3      able to evict or treat unpaid rent as an enforceable debt because landlord/tenant
4      regulations are heavily regulated. ECF 30, at 47. While the Residential Landlord-
5      Tenant Act (RLTA), Chapter 59.18 RCW, regulates many aspects of
6      landlord/tenant relations, the question is whether the RLTA should have put lessors
7      on notice and anticipated that they might not be able to initiate eviction proceedings
8      when tenants fail to pay rent and not be able to treat a failure to pay rent for over a
9      year unless the lessor knows the details of the tenants’ health and financial
10     circumstances? Nothing suggests that the Pandemic, or the Proclamations, should
11     have been anticipated at the time Plaintiffs entered into their lease agreements.7

12          Several courts have recognized as much. See HAPCO, 482 F. Supp.3d at 351

13     (“Of course, when landlords entered into leases before the [eviction moratorium]

14     was passed, they did not expect that these specific regulations would be enacted in

15     response to a global pandemic.”); Baptiste, 490 F. Supp. 3d at 384 (“the court finds

16     that a reasonable landlord would not have anticipated a virtually unprecedented

17     event such as the COVID-19 pandemic that would generate a ban on even initiating

18     eviction actions against tenants who do not pay rent and on replacing them with

19     7
           In fact, the RLTA makes payment of rent the paramount duty of all tenants. See
20     Wash. Rev. Code § 59.18.130 (“Each tenant shall pay the rental amount at such
21     times and in such amounts as provided for in the rental agreement.”); Wash. Rev.
22     Code § 59.18.080 (payment of rent condition to tenant’s exercising statutory
23     remedies).

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 25
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1693 Page 33 of 42




1      tenants who do pay rent.”). The notion that the consequences of the COVID-19
2      pandemic were foreseeable or something other than wholly unexpected action has
3      no basis in reality.
4          Defendants then assert that Plaintiffs’ contracts do not reference eviction as a
5      consequence for failing to pay rent. ECF 30, at 48. But the contracts do. See Exhibit
6      A, at 8 to ECF 26 (Jevons Decl.) (indicating suit for possession as a result of failure
7      to pay rent); Exhibit A to ECF 25 (Burgstaller) “All Sections of the Landlord
8      Tenant Act of the state of Washington, RCW 59.18, shall apply to this contract.”
9      Wash. Rev. Code § 59.18.370 specifically authorizes restoration of possession by
10     the owner. “A contract depends on a regime of common and statutory law for its
11     effectiveness and enforcement.” Norfolk & W. Ry. Co. v. Am. Train Dispatchers

12     Ass'n, 499 U.S. 117, 129-30 (1991). Therefore, “[l]aws which subsist at the time

13     and place of the making of a contract, and where it is to be performed, enter into

14     and form a part of it, as fully as if they had been expressly referred to or

15     incorporated in its terms.” Farmers’ & Merchants’ Bank of Monroe v. Fed. Rsrv.

16     Bank of Richmond, 262 U.S. 649, 660 (1923). “This principle embraces alike those

17     laws which affect its construction and those which affect its enforcement or

18     discharge.” Id.

19         In sum, Defendants cite Elmsford, 469 F. Supp. 3d at 172 for the proposition that

20     Contracts Clause issues arise only when the “’laws affect the validity, construction

21     and enforcement of contracts.’” Id. (quoting Gen. Motors Corp. v. Romein, 503

22     U.S. 181, 189 (1992). As addressed above, the Proclamations clearly impair the

23     enforcement of Plaintiffs’ leases with their tenants, which are contracts.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 26
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1694 Page 34 of 42




1              C. The Proclamations hinder Plaintiffs’ ability to safeguard their rights.
2          Defendants cite Sveen v. Melin, ___ U.S. ___, 138 S.Ct. 1815, 1822 (2018), as if
3      it was declaring a universal truth that “a law impairing contractual remedies without
4      nullifying them does not “prevent[] the party from safeguarding or reinstating
5      [their] rights.” ECF 30, at 29. Of course that is not universally true; it is possible for
6      a law to impair contractual remedies without nullifying them, while also preventing
7      a party from safeguarding or reinstating their rights. And that is what has occurred
8      here. At some unknown time, Plaintiffs may be able to regain possession of their
9      property, but they cannot safeguard or reinstate their rights to unpaid rent (or late
10     fees) from March 2020 to the end of June 2021. Unlike the moratorium eviction in
11     Auracle Homes, tenants here are not bound to their contracts. All they have to do is

12     fail to give Plaintiffs information about their health or financial circumstances and

13     they will never have to pay the unpaid rent from March 2020 to the end of June.

14             D. The Proclamations do not advance their significant public purpose in
                  an appropriate and reasonable manner.
15

16         Defendants argue that the moratorium advances a significant public purpose in
17     an appropriate and reasonable way solely because it is temporary, prevents
18     economic dislocation and slows the spread of disease. ECF 30, at 50.
19         The eviction moratorium may have been the result of good intentions. But the
20     prohibition on treating unpaid rent as an enforceable debt which would allow
21     recovery of the debt even if tenants with Covid-19 related financial hardships

22     cannot be evicted is a significant impact to Plaintiffs. The CDC moratorium

23     required a certification that the tenants had Covid-19 impacts on their ability to pay

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 27
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1695 Page 35 of 42




1      rent. See https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-
2      Moratorium-03292021.pdf, cited in ECF 33, at 13-14. The Proclamations do not
3      and Plaintiffs’ tenants have not provided any such certification. See Second Decl. of
4      Enrique Jevons filed concurrently herewith.
5              E. The Court should not follow other federal court’s decisions that have
                  upheld other eviction moratoria.
6

7          Defendants argue that the Court should apply the reasoning in El Papel and
8      other courts regarding the eviction moratorium. ECF 30, at 55. As addressed above,
9      this case challenges more than an eviction moratorium. Defendants argue that it is
10     wrong to conclude that the court in El Papel looked only at the moratorium and not
11     the wiping out of tenant’s obligation to pay rent. ECF 30, at 55. While the court
12     acknowledged in El Papel that the plaintiffs “take issue” with the language related
13     to rent as an enforceable debt, the court’s decision in El Papel scarcely touches the
14     issue; it does not appear to have been the basis of the injunction motion.
15         In any event, here the Court should make a decision based on the facts and

16     arguments presented in this case and not on unknown arguments presented to a

17     different court. Unlike eviction moratoria challenged in other cases, this case

18     challenges the Proclamations which make the opportunity to recover unpaid rent

19     subject to an impossible condition—the offering of a repayment plan tailored to the

20     tenants’ unique financial and health circumstances, information that Plaintiffs’ are

21     unlikely to know and tenants are—in Defendants’ own words—not “burdened”

22     with providing. ECF 31, at 7-8 ¶¶ 29-30.

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 28
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1696 Page 36 of 42




1          In conclusion, the court in Blaisdell explained the following truth:
2              Emergency does not create power. Emergency does not increase granted
               power or remove or diminish the restrictions imposed upon power granted or
3              reserved. The Constitution was adopted in a period of grave emergency. Its
               grants of power to the federal government and its limitations of the power of
4              the States were determined in light of emergency, and they are not altered by
               emergency. What power was thus granted and what limitations were thus
5              imposed are questions which have always been, and always will be, the
               subject of close examination under our constitutional system.
6

7      Blaisdell, 290 U.S. at 426. Such a close examination reveals that Plaintiffs have
8      been deprived of their rights.
9                                                   III
                             The Proclamations violate substantive due process.
10

11         Plaintiffs contend that the Proclamations violate due process for two reasons—

12     they are vague in the ability of lessors to ever be able to treat a tenant’s default as

13     an enforceable debt and they are unduly oppressive. Defendants primarily argue

14     that the “moratorium” is rational and legitimate and that is all substantive due

15     process requires. ECF 30, at 56. For instance, Defendants cite Richardson v. City &

16     County of Honolulu, 124 F.3d 1150, 1162 (9th Cir. 1997), for the concept that

17     Plaintiffs bear an “extremely high” burden of showing the Proclamations are

18     arbitrary or irrational. While that is not the test under which this claim is made, the

19     Supreme Court in Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 532 (2005), made

20     clear that due process violations may be shown when a regulation fails in fact to

21     substantially advance a legitimate government interest. Id. at 542: see also Crown

22     Point Dev., Inc. v. City of Sun Valley, 506 F.3d 851, 856 (9th Cir. 2007). Even under

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 29
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1697 Page 37 of 42




1      Defendants’ rubric, substantive due process requires more than a legitimate purpose
2      and means that are rationally related to that purpose.
3               A. Due process people from unduly oppressive governmental action.
4           Accusing Plaintiffs of asking the Court to “spurn” the rational basis analysis,
5      Defendants argue that the Court in Lingle eliminated the unduly oppressive
6      standard. ECF 30, at 57 (quoting Lingle, 544 U.S. at 542).8 But the analysis the
7      Court in Lingle “eschewed” was not the unduly oppressive standard, but the notion
8      that substantive due process claims would be determined by a battle of experts as to
9      whether a legislative enactment would actually achieve its stated purposes. Id. at
10     544-45. Plaintiffs do not contend the Proclamations do not achieve their purposes.
11          Defendants argue Lingle, 544 U.S. at 541, holds that cases such as Goldblatt v.

12     Town of Hempstead, 369 U.S. 590 (1962), should be read with a deferential

13     standard of review. ECF 30, at 57. But the due process question in Lingle was

14     whether the regulation was “a valid exercise of the police power.” Lingle, 544 U.S.

15     at 541. Of course that is true, but it says nothing of the analysis of the undue

16     oppressive standard in due process which the Supreme Court has applied in a

17     variety of circumstances. See, e.g., TXO Prod. Corp. v. All. Res. Corp., 509 U.S.

18     443, 453-54 (1993) (oppressive fines violate due process); Heath v. Alabama, 474

19     U.S. 82, 103 (1985) (relentless prosecutorial action is unduly oppressive); Pension

20     Ben. Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717, 733 (1984) (retroactive

21     legislation).
       8
22         Plaintiffs believe Defendants were intending to refer to 544 U.S. at 545 because
23     that is where the quotation exists in Lingle.

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 30
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1698 Page 38 of 42




1          The undue oppression prong is a necessary component of this evaluation
2      because “[t]here is no reasonable or rational basis for claiming that the oppressive
3      and unfair methods [are] in any way essential the [legitimate government
4      objective].” Haynes v. State of Wash., 373 U.S. 503, 519 (1963). Due process
5      protects people “from an unfair allocation of public burdens.” Koontz v. St. Johns
6      River Water Mgmt. Dist., 570 U.S. 595, 618 (2013). This protection exists
7      regardless of whether the regulation will rationally achieve its purpose. The
8      Proclamations are blatantly seeking to force the responsibility of shouldering a
9      societal burden on one group—the owners of rental housing.
10         Defendants note that the Supreme Court in Blaisdell summarily disposed of a
11     due process claim. ECF 30, at 58. As addressed above, Blaisdell simply delayed

12     foreclosure and had no impact on the underlying debt, and specifically relied on

13     three cases arising out of New York where the continuing obligation to pay the debt

14     was critical. Blaisdell, 290 U.S. at 440. A delay in possession was not oppressive.

15         Finally on this point, Defendants assert that the right to determine the conditions

16     under which someone stays on one’s property is an “economic interest, not a

17     fundamental right, or liberty interest.” ECF 30, at 58. In support, they cite

18     Washington v. Glucksburg, 521 U.S. 702, 720 (1997), which describes certain

19     rights which invoke heightened scrutiny. Glucksburg does not state either that the

20     rights it lists are frozen in time or that there is no other intermediate standard or

21     review. Defendants also cite to Stop the Beach Renourishment, Inc. v. Florida Dep’t

22     of Env’l Prot., 560 U.S. 702, 721 (2010), for the notion that “liberties protected by

23     substantive due process do not include economic liberties,” but this language did

                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 31
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1699 Page 39 of 42




1      not gain a majority of the court.9 While economic interests are not free from
2      regulation, due process requires them to be free from undue oppression.
3           B. The Proclamations violate due process by being void for vagueness.
4           Defendants’ primary response to Plaintiffs’ void for vagueness argument is that
5      the doctrine “does not apply, because this provision does not impose criminal
6      punishment or civil penalties on the Landlords.” ECF 30, at 59. But that is not true.
7      The Proclamations are quite clear: “Violators of this order may be subject to
8      criminal penalties pursuant to RCW 43.06.220(5).” Proclamation 20-19.6. The
9      statute provides: “Any person willfully violating any provision of an order issued
10     by the governor under this section is guilty of a gross misdemeanor.” Plaintiffs
11     cannot treat unpaid rent as a debt without running this risk of criminal penalties.
12          Defendants argue that Plaintiffs have not shown how they attempted to learn
13     about tenants’ personal financial and health circumstances. ECF 30, at 60.
14
       9
           Defendants also cite Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir. 1995), for the
15
       conclusion that there is no “fundamental right” to evict a tenant. ECF 30, at 59. The
16
       Plaintiffs in Rubinovitz were claiming they were treated differently because they
17
       evicted someone, not that they were denied the right to evict. Notably, the First
18
       Circuit did not decide whether there was a “right to evict” for purpose of due
19
       process but for Equal Protection Clause purposes. Id.
20
            That is different from the situation at hand. Plaintiffs have people occupying
21
       their property who are deemed by the Proclamations to no longer have to pay rent
22
       or late fees or comply with their contractual obligations in any way.
23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 32
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1700 Page 40 of 42




1      Tenants—well within their rights—do not provide that information. See ECF 26, at
2      3 ¶ 7; ECF 25, at 3 ¶ 6 and Second Declaration of Enrique Jevons filed
3      contemporaneously herewith. Defendants also assert that Plaintiffs “would have
4      some knowledge of tenant’s financial circumstances, given that virtually all
5      landlords require prospective tenants to disclose (and verify) their income.” ECF
6      30, at 60 (emphasis added). Surely the requirement for a reasonable repayment plan
7      in light of the tenant’s financial circumstances cannot be based on their verified
8      income when the tenancy began. The whole point of a repayment plan based on
9      tenant’s financial (and health) circumstances assumes there was a disruption in the
10     tenant’s finances due to Covid-19. (Wash. Rev. Code § 49.60.030 ) prohibits
11     treating people differently based on their medical condition.) The repayment plan’s

12     trigger being information unavailable to Plaintiffs and completely in tenant’s

13     control, who have no obligation or incentive to cooperate, subjects Plaintiffs to an

14     impossible procedure hurdle to being able to treat unpaid rent as an enforceable

15     debt.

16         In sum, the Proclamations do not require tenants to establish a hardship or even

17     communicate with their landlords to fashion a reasonable repayment plan. It is

18     logical that that tenants would not want to share private information, especially that

19     which is the trigger that would make them liable for debt.

20         C. Defendants do not respond to the unconstitutional conditions argument.

21         Plaintiffs argue that unconstitutional conditions are a feature of substantive due
22     process. ECF 22, at 37. Defendants make no response.
23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 33
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1701 Page 41 of 42




1          D. Plaintiffs’ due process claims are not subsumed into other claims.
2          Defendants argue that Plaintiffs cannot pursue a substantive due process claim
3      when other claims are at issue. ECF 30, at 60-61 (citing Stop the Beach
4      Renourishment, 560 U.S. at 721). The portion of the cited case was not adopted by
5      a majority of the Court; it was adopted only by Justices Scalia, Alito, Thomas and
6      the Chief Justice. Id. Plaintiffs agree that explicit textual sources of constitutional
7      protection must be analyzed first because of the specificity of their application. But
8      other constitutional provisions do not necessarily address the protection of
9      substantive due process. For instance, just because a regulation of property does not
10     cause a Fifth Amendment taking does not mean the constitution no longer provides
11     protection from arbitrary, oppressive or vague regulations.
12         The controlling authority on this point is Crown Point Development, 506 F.3d
13     851, which explains: “Lingle pulls the rug out from under our rationale for totally
14     precluding substantive due process claims based on arbitrary or unreasonable
15     conduct.” Id. at 855. Similarly, there is no specific textual source for protecting
16     Plaintiffs from unduly oppressive or vague regulations. Hence, Defendants are not

17     entitled to judgment on this claim.

18                                                    IV
                      Plaintiffs are entitled to declaratory relief under Section 1983
19

20         Defendants do not deny that violations of the constitutional provisions asserted

21     entitle Plaintiffs to declaratory relief under Section 1983. Their only response is

22     their position is that the constitutional provisions were not violated. For the reasons

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 34
     Case 1:20-cv-03182-SAB             ECF No. 37         filed 06/09/21    PageID.1702 Page 42 of 42




1      addressed above, the Proclamations violate constitutional rights and Plaintiffs are
2      entitled to declaratory relief under Section 1983.
3                                                          Conclusion
4          Plaintiffs encourage the Court to grant their motion for summary judgment and
5      deny the Defendants’ cross-motion. Plaintiffs recognize the Pandemic and its
6      economic impacts are significant. But unless Plaintiffs’ rights are also recognized,
7      the burden of dealing with this crisis will be inappropriately foisted on them. Unlike
8      the businesses which were shut down, Plaintiffs were and are required to continue
9      their business—without compensation. The solution to a public burden should be
10     paid by the public which is the underlying basis for the Fifth Amendment. This
11     motion for protects Plaintiffs lest they be saddled with providing housing at their

12     own expense instead of an expense shared by the community as a whole.

13         Respectfully submitted this 9th day of June, 2021,

14                                                          Stephens & Klinge LLP

15                                                          /s/ Richard M. Stephens, WSBA No. 21776
                                                            10900 NE 4th Street, Suite 2300
16                                                          Bellevue, WA 98004
                                                            stephens@sklegal.pro
17                                                          425-453-6206
                                                            Attorneys for Plaintiffs
18

19

20

21

22

23


                                                                              STEPHENS & KLINGE LLP
                                                                            10900 NE 4th Street, Suite 2300
       Plaintiffs’ Opp. to Ds’ Mot. For SJ and Reply in Support                 Bellevue, WA 98004
       of Ps’ Mot. For SJ                                                          (425) 453-6206
       No. 1:20-cv-03182-SAB - 35
